DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-7 of remarks, filed 6/2/2021, with respect to claims 1 and 6-21 have been fully considered and are persuasive.  The rejections of claims 1 and 6-21 have been withdrawn. 

Allowable Subject Matter
	Claims 1 and 6-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: over Jang et al (WO 2018/017809) teaches a peracetic acid decontamination chemical indicator (referred to as test strip 10) comprising: a substrate (12)(see [0028]); and an 
In addition, Jang et al teaches that the substrate may comprise a bibulous material, such as filter paper, sponge materials, cellulose, wood, woven and nonwoven fabrics, and combinations thereof, or a nonbibulous material, such as a glass fiber, polymeric films, microporous membranes, and combinations thereof. Suitable substrates include but are not limited to hydrophilic inorganic powders, such as silica gel, alumina, diatomaceous earth and the like; argillaceous substances; cloth; hydrophilic natural polymeric materials, particularly cellulosic material, like cellulose beads (see [0028]).
Jang et al does not disclose that if the substrate is a nylon membrane, the nylon membrane is selected from the group consisting of an uncharged nylon membrane, a positively charged nylon membrane, a negatively charged nylon membrane, and combinations thereof.

Furthermore, the combination of Jang et al and Song et al does not disclose that the substrate comprises a polyethylene terephthalate film, and the indicator composition further comprises a binder.
However, Patel et al (US PGPub 2013/0068155) teaches an indicating device wherein the substrate of the indicating device is a polyethylene terephthalate film (see [0172]). Furthermore, Patel et al teaches that the freeze indicating formulation 130 can be in form of an ink or paint which can be coated on a substrate. It can also be in form gel or viscous liquid. The formulation 130 can be composed of an indicating compound, such as one or more diacetylenes 131, nucleating agent 132, a solvent or a liquid 
However, the combination of Jang et al, Song et al and Patel et al neither teaches nor fairly suggests a a peracetic acid decontamination chemical indicator comprising: an indicator composition, which comprises a colorant that reacts to change color when exposed to a peracetic acid solution but does not change color when exposed to a hydrogen peroxide solution, an acidified hydrogen peroxide solution, or an acetic acid solution, wherein the colorant includes a moiety selected from the group consisting of an azido, a benzothiazole, a benzoxazole, an indole, a pyrazole, a pyridine, a stilbene, a styrene, a sugar, and combinations thereof, and wherein the indicator composition further does not include a transition metal salt or a halogen source (as claimed in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797